Title: To Benjamin Franklin from Duchemin, 17 January 1781
From: Duchemin, Daniel
To: Franklin, Benjamin


Damiens Le 17 janvier 1781
Je Suis penetrez Monsieur de reconnaissanse pour les offres obligante que vous Daignez me faire et La Confianse dont vous mhonoré jen Sens Tous le prix mais jugez de ma position. Jé ici une femme et une fille quy croyoit mavoir perdu et quy mayant retrouvé depuis un nombre Dannées craignant que je ne Leur Echape Encore, je ne puis me refuser a leur Tendresse et me Sauver de leur bras. Baucoup Dhonetes gens de ce payis Se Sont interressé pour moy me procure une plase que jestime sans Contredire baucoup moins que celle que vous moffrez mais puije me Refusez a des Sentiment Si lejitimes je me reserve a reclamer toujours lhonneur de votre protection pour la justise quy mest düe par les Etast au moins quand les Sirconstanse deviendront plus favorables; jay lhoneur detre Monsieur le plus humble et le plus Soumis de vos Serviteurs
Daniel Duchemin
 
Addressed: A Monsieur / Monsieur franklin ministre/de lamerique septentrional a la / Cour de franse a Passi par / Paris a Passy
Notation: Daniel Du Chemin Amiens Le 17 Janr. 1781.
